Citation Nr: 1342774	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right eye cataracts, previously claimed as Adie's syndrome.

2.  Entitlement to service connection for a detached retina of the right eye.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in February 2013 for a hearing for the Veteran before a Veterans Law Judge.  However, after being notified of the scheduled hearing, the Veteran failed to report and did not request a postponement.  As such, the hearing request is deemed withdrawn, the additional development has been completed, and the matter has been properly returned to the Board for appellate consideration.  See 38 C.F.R. § 20.704(d) (2013); Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2013 VA Form 21-4138, the Veteran clarified that he was seeking service connection for a detached retina of the right eye and withdrawing his pending claim to the extent that it included service connection for right eye cataracts, claimed as Adie's syndrome.  As such, the Board has recharacterized the issues on the title page to reflect the Veteran's continuing pursuit of service connection for a detached retina of the right eye.

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of entitlement to service connection for a detached retina of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In a written and signed statement received in November 2013, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue his appeal seeking service connection for right eye cataracts, previously claimed as Adie's syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issue of service connection for right eye cataracts, claimed as Adie's syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim for Service Connection for Right Eye Cataracts

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written statement received in November 2013, the Veteran withdrew from consideration his claim for service connection for right eye cataracts, previously claimed as Adie's syndrome.  As the Veteran has withdrawn his appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.



ORDER

The appeal of service connection for right eye cataracts, previously claimed as Adie's syndrome, is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide to the Veteran's claim for service connection for detached retina of the right eye.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

VA treatment records show that the Veteran underwent a right eye vitrectomy in August 2012 to treat a retinal detachment.  Prior to this operation, the Veteran reported that he was seen elsewhere in August 2012 and received a diagnosis that included a retinal tear.  See August 11, 2012 CAPRI entry.  In July 2013, the Veteran described how he was treated for emergency surgery in his right eye at a VA facility after being misdiagnosed by a civilian doctor.  See July 30, 2013 CAPRI entry.

Additionally, the Veteran distinguished a claim for service connection for a detached retina in his right eye from the claim for service connection for right eye cataracts.  See November 2013 VA Form 21-4138.  On review of the Veteran's claims file, the Veteran has not drawn this distinction previously.  However, the Board recognizes that the Veteran has sought service connection for a right eye disability under varying diagnoses including Adie's syndrome and cataracts since October 2008.

Thus, in consideration of the Veteran's recent statements to VA, the RO should undertake additional development of the Veteran's claim for service connection for a detached retina of the right eye, consider any new evidence, and readjudicate the remaining issue.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran provide sufficient information, and if necessary, authorization, to enable the AMC/RO to obtain treatment records relating to the claimed right eye detached retina, including the name and address of the civilian physician who treated his right eye condition in August 2012.  After securing the necessary releases, obtain any records that have not been previously secured.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results and be given opportunity to secure the records.

2.  After completing any additional notification and/or development action deemed warranted by the records, the AMC/RO should readjudicate the appeal, considering all the evidence, including any new treatment records secured following this remand.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


